Citation Nr: 1537083	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-26 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in July 2015.  

The Veteran has also perfected an appeal over an issue concerning his VA education benefits.  That appeal has not yet certified to the Board.  As such, the Board must decline to accept jurisdiction over that appeal at this time, although it will be the subject of a subsequent Board decision in the future, if otherwise in order.


FINDINGS OF FACT

The Veteran is diagnosed with obstructive sleep apnea (OSA) and the evidence of record makes a nexus to service, including the service-connected disability of status post deviated nasal septum with resultant septo-rhinoplasty with allergic rhinitis, at least equally likely.  


CONCLUSION OF LAW

The criteria to establish service connection for OSA are met.  38 U.S.C.A. § § 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that obstructive sleep apnea either started during service or is secondary to his service-connected disability of status post deviated nasal septum with resultant septo-rhinoplasty with allergic rhinitis.  

After careful study of the evidence, the Board must find that a relationship to service is made at least equally likely.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

As a threshold matter, there is no material dispute that the Veteran is currently service-connected for OSA, which was confirmed on VA sleep study in December 2009.  

With regard to the in-service incurrence requirement, the evidence is not conclusive in establishing that the condition started directly during service.  

The Veteran himself asserts that symptoms of the condition started during service.  By comparison, a February 2006 entry in the service treatment records (STRs) affirmatively notes "some snoring, no apneas."  (Emphasis added.)  Nonetheless, the Veteran's wife wrote in a July 2015 statement that she could "clearly recall" him having such symptoms as "stopped breathing for a few seconds, and gasping for air."  

The Board has no reason to doubt her credibility as a first-hand witness of the Veteran's symptoms during service.  Accordingly, in reconciling this evidence, the Board will resolve reasonable doubt in the Veteran's favor and find that the STR notation of "no apneas" appears to have been a misunderstanding or a mistake.  Thus, there is some evidence that making it likely that symptoms of sleep apnea first started during service.  

Even without such evidence, the remaining evidence tends to make it likely that the Veteran's sleep apnea has been aggravated by his service-connected condition, including the allergic rhinitis component.  For instance, a VA examiner in April 2009, who was examining the Veteran for the deviated septum incidentally noted that the effect of the condition (i.e., the service-connected status post nasal deviation with persistent nasal deviation and allergic rhinitis with nasal obstruction) on the Veteran's usual occupation "is nasal obstruction leading to daytime fatigue and nighttime arousals," and that the effect of the condition on his daily activity "is nasal obstruction interferes with ability to sleep."  

The Board finds that this evidence is particularly compelling because (a) the VA examiner made these statements while examining the Veteran for the deviated septum which tends to make it more likely that the VA examiner's assessment was entirely objective and unbiased; and (b) provides direct evidence that symptoms of sleep apnea were effects of his service-connected condition.  

This same doctor, in his capacity as the Veteran's treating physician (and not VA examiner) wrote a letter in March 2011.  In this letter, the doctor wrote that the Veteran "has obstructive sleep apnea and while he was in the service he had a deviated septum.  Certainly the deviated septum could have been a precipitating factor in his development of sleep apnea."  

The Board notes that this opinion is rather equivocal because of the qualifying statement "could have."  By inference, the Board must interpret this doctor's opinion to mean that the deviated septum might have been or could have possibly been a cause for the sleep apnea.  This opinion is some, albeit weak, evidence tending to increase the likelihood of a nexus in this case.  It does not materially diminish the weight of the doctor's earlier opinion, however, because this later opinion addresses only the causation, rather than aggravation, component of the secondary theory.  

During the course of treatment in August 2011, this same doctor noted in the Veteran's chart (twice) that he had sleep apnea "aggravated by nasal deviation and obstruction."  

In January 2011, a different doctor, wrote that a "CPAP machine has helped improving [sic] his sleep apnea symptoms significantly," and his past rhinoplasty "in 2006 [] partially helped the sleep apnea symptoms."  Although stated in the negative, the Board notes that the logical inference to be drawn from the doctor's opinion is that the Veteran's sleep apnea symptoms were worsened (or at least affected) by his service-connected condition.  This inference must follow because, otherwise, positive treatment for the service-connected condition could not have resulted in any improvement.  Accordingly, this doctor's opinion is some further evidence tending to increase the likelihood of a secondary nexus in this case.  

In May 2011, a VA examiner reviewed the Veteran's case and gave a negative opinion.  This examiner's opinion is particularly articulate in explaining why, as a general matter, a deviated septum is not likely to cause the sleep apnea.  But, the VA examiner did not address whether the sleep apnea either had its direct onset during service or was aggravated by the service-connected condition.  As such, it is not relevant to these alternative questions.  

Moreover, the factual foundation of the VA examiner's opinion is flawed.  Most importantly, the VA examiner reasoned that "if the [Veteran's] obstructive sleep apnea were due in a major part from nasal obstruction, then correction of the nasal obstruction should cure the obstructive sleep apnea."  In reaching this conclusion, the examiner did not appear to take notice of evidence post-service medical records, such as VA medical records from August 2008 and March 2010, plus the private doctor's August 2011 medical report (cited above), indicating that the Veteran continues to have a deviated septum.  This would mean that the in-service surgery did not "cure" or "correct" the nasal obstruction, thereby undermining the factual basis for and reasoning of the VA examiner's opinion.  In light of this, the Board cannot find that the May 2011 VA examiner's opinion is very probative.  

Overall, the evidence does not conclusively establish that the Veteran's OSA either started directly during service or is aggravated by his service-connected disability.  Nonetheless, upon resolving all reasonable doubt in his favor, the Board must find that the evidence is at least in relatively equipoise in making a nexus at least equally likely.  

Accordingly, the evidence is in relative equipoise on all material elements of the claim, including the nexus requirement.  Thus, service connection must be granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

	ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


